DETAILED ACTION
This is in response to the Amendment filed 12/20/2021 wherein claims 2 and 5 are canceled, claims 4 and 14-23 are withdrawn, and claims 1, 3, 6-13 and 24-25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 12-13 , and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Langley (US 3,713,748) in view of Aubin (EP 1916385A1) and Pirker (EP 2746534A1).
Regarding Independent Claim 1, Langley teaches (Figures 1-12) a turbofan engine (see Figure 1), comprising:
a turbomachinery core (3, 4, 5) operable to produce a flow of combustion gases (from 4);
a low-pressure turbine (6) configured to extract energy from the combustion gases (from 4) so as to drive a fan (1 - via 13) to produce a fan flow (see Column 1, lines 53-60), the fan (1) being configured such that at least a portion of the fan flow (through 24) exits the turbofan engine without passing through a turbine (see Figure 1);
wherein the fan (1) includes:
a rotor (at 30, 31) comprising at least one rotor stage (30, 31) including a rotatable disk (the disk connecting shaft 13 to rotors 30 and 31 – see Figure 1) defining a rotor flowpath surface (the inner surface where rotor blades 30 and 31 are connected - see Figure 1) and an array of axial-flow rotor airfoils (30, 31) extending outward from the rotor flowpath surface (see Figure 1); and
at least one stator stage (at 32, 34) comprising a wall (22 or 23) defining a stator flowpath surface (either of the surfaces 23 or 22 which define the bypass duct - see Figure 1), and an array of axial-flow stator airfoils (32 or 34) extending away from the stator flowpath surface (either of the surfaces 23 or 22 which define the bypass duct – see Figure 1). Langley does not teach wherein the at least one rotor stage includes an array of airfoil-shaped splitter airfoils extending from the rotor flowpath surface thereof, the array of airfoil-shaped splitter airfoils alternating with the array of axial-flow rotor airfoils of the at least one rotor stage, wherein each rotor airfoil of the array of axial-flow rotor airfoils extends radially from a first root edge formed at the rotor flowpath surface to a first tip edge and comprises a first concave pressure side joined to a first convex suction side at a first leading edge of the rotor airfoil and a first trailing edge of the rotor airfoil, a first span corresponding to a first radial distance from the first root edge to the first tip edge, and a decreasing first chord corresponding to decreasing first length between the first leading edge and the first trailing edge starting at the first root edge to the first tip edge, wherein each airfoil-shaped splitter airfoil of the array of airfoil-shaped 
Aubin teaches (Figures 1-6) wherein at least one rotor stage (see Figures 1-3) includes an array of airfoil-shaped splitter airfoils (50) extending from the rotor flowpath surface (40) thereof, the array of airfoil-shaped splitter airfoils (50) alternating with the array of axial-flow rotor airfoils (30) of at least one rotor stage (see Figures 1-3), wherein each rotor airfoil (30) of the array of axial-flow rotor airfoils (30) extends radially from a first root edge formed at the rotor flowpath surface (at 40; see Figure 1) to a first tip edge (the radially outer surface of 30; see Figure 1) and comprises a first concave pressure side (at 32) joined to a first convex suction side (at 33) at a first leading edge (at 34) of the rotor airfoil (see Figure 3) and a first trailing edge (at 35) of the rotor airfoil (see Figure 3), a first span (see Figure 1) corresponding to a first radial distance from the first root edge (at 40; see Figure 1) to the first tip edge (the radially outer surface of 30; see Figure 1), and a decreasing first chord (see Figure 1) corresponding to decreasing first length between the first leading edge (34) and the first trailing edge (35) starting at the first root edge (at 40; see Figure 1) to the first tip edge (the radially outer surface of 30; see Figure 1), wherein each airfoil-shaped splitter airfoil (50) of the array of airfoil-shaped splitter airfoils (50) comprises a second concave pressure side (the side of 50 facing 33; see Figure 3) joined to a second convex suction side (the side of 50 facing 32; see Figure 3) at a second leading edge (the upstream-most edge with respect to flow F; see Figure 3) of the airfoil-shaped splitter airfoil (50) and a second trailing edge (the downstream-most edge with respect to flow F; see Figure 3) of the airfoil-shaped splitter airfoil (50), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley to include the array of airfoil-shaped splitter airfoils extending from the rotor flowpath surface thereof, the array of airfoil-shaped splitter airfoils alternating with the array of axial-flow rotor airfoils of the at least one rotor stage, wherein each rotor airfoil of the array of axial-flow rotor airfoils extends radially from a first root edge formed at the rotor flowpath surface to a first tip edge and comprises a first concave pressure side joined to a first convex suction side at a first leading edge of the rotor airfoil and a first trailing edge of the rotor airfoil, a first span corresponding to a first radial distance from the first root edge to the first tip edge, and a decreasing first chord corresponding to decreasing first length between the first leading edge and the first trailing edge starting at the first root edge to the first tip edge, wherein each airfoil-shaped splitter airfoil of the array of airfoil-shaped splitter airfoils comprises a second concave pressure side joined to a second convex suction side at a second leading edge of the airfoil-shaped splitter airfoil and a second trailing edge of the airfoil-shaped splitter airfoil, wherein at least one of a first chord dimension of the airfoil-shaped splitter airfoil and a first span dimension of the airfoil-shaped splitter airfoil is less than a corresponding one of a second chord dimension and a second span dimension of the rotor airfoil, as taught by Aubin, in order to compress the air of the primary flow as efficiently as possible (Paragraph 0005 of Aubin) and to reduce the magnitude of the vortex that develops from the leading edge of each blade at the point where it joins the platform (Paragraph 0007 of Aubin). Langley in view of Aubin does not teach wherein each airfoil-shaped splitter airfoil of the array of airfoil-shaped splitter airfoils extends radially from a second root edge formed at the rotor flowpath surface to a second tip edge, a second span corresponding to a second radial distance from the second root edge to the second tip edge, and a decreasing second chord corresponding to decreasing second length between the second leading edge and the second trailing edge starting at the second root edge to the second tip edge.
Pirker teaches (Figure 1) at least one rotor stage (at 10, “the stator and/or rotor stage has at least one projection which is spaced from the blade”; see Paragraph 0005) including an array of airfoil shaped splitter airfoils (projection 20, “the projection is designed like a wing, blade or plate”; see Figure 1 and Paragraph 0006) extending from the rotor flowpath surface (at 28, “the flow-limiting wall is formed on an inside of an outside wall of the stator and/or rotor stage and/or from an outside of the rotor hub of the stator and/or rotor stage”; see Figure 1 and Paragraph 0008), the array of airfoil-shaped splitter airfoils (20) alternating with an array of axial-flow rotor airfoils (12, “the projection 20 is arranged between the blade 12 shown and a further blade of the stator stage 10, not shown and arranged in the circumferential direction”; see Paragraph 0013) of the at least one rotor stage (at 10, “the stator and/or rotor stage has at least one projection which is spaced from the blade”; see Paragraph 0005), wherein each airfoil-shaped splitter airfoil of the array of airfoil-shaped splitter airfoils (projection 20, “the projection is designed like a wing, blade or plate”; see Figure 1 and Paragraph 0006) extends radially from a root edge (see Figure 1) formed at the rotor flowpath surface (28) to a tip edge (see Figure 1) and comprises a first side (the side of projection 20 facing toward 12; see Figure 1) joined to a second side (the side of projection 20 facing away from 12; see Figure 1) at a leading edge (24; see Figure 1 and Paragraph 0006) and a trailing edge (26; see Figure 1 and Paragraph 0006), a span corresponding to a radial distance from the root edge to the tip edge (the projection is “arranged on the wall and extends into a flow volume”; see Figure 1, Paragraph 0005 and Paragraph 0015), and a decreasing chord corresponding to decreasing length between the leading edge and the trailing edge starting at the root edge to the tip edge (see Figure 1 showing the chord between the leading edge and trailing edge being greater at the flowpath surface than at the tip; also see Paragraph 0014 - “the projection 20 is plate-shaped and trapezoidal in the direction of view of the projection 20 and parallel to the wall 14”), and wherein at least one of a first chord dimension (see Figure 1) and a first span dimension (see Figure 1 and Paragraph 0015) of the first airfoil-shaped splitter airfoil (20) is less than a corresponding one of a second chord dimension (see Figure 1) and a second span dimension of one of the array of axial-flow rotor airfoils of the at least one rotor stage (see Figure 1; “the height of the projection is always smaller than the corresponding height of the blade”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin to have the first airfoil-shaped splitter airfoil of 
It is further noted that a simple substitution of one known element (in this case, the splitter airfoil as taught by Aubin) for another (in this case, the splitter airfoil as taught by Pirker) to obtain predictable results (in this case, prevent flow separation at the corner areas of the blades) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 6, Langley in view of Aubin and Pirker teaches the invention as claimed and as discussed above. Langley in view of Aubin and Pirker does not teach, as discussed so far, wherein each splitter airfoil is located approximately midway between two adjacent rotor airfoils.
Aubin teaches (Figures 1-6) wherein each splitter airfoil (50) is located approximately midway between two adjacent rotor airfoils (see Paragraph 0017 and Figures 4-5B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin and Pirker to include each splitter airfoil being located approximately midway between two adjacent rotor airfoils, as taught by Aubin, for the same reasons discussed claim 1 above.
Regarding Claim 7, Langley in view of Aubin and Pirker teaches the invention as claimed and as discussed above. Langley in view of Aubin and Pirker does not teach, as discussed so far, wherein the array of airfoil-shaped splitter airfoils are positioned such that trailing edges thereof are at approximately a same axial position as trailing edges of the array of axial-flow rotor airfoils, relative to the rotor flowpath surface.
Aubin teaches (Figures 1-6) wherein the array of airfoil-shaped splitter airfoils (54) are positioned such that trailing edges thereof are at approximately a same axial position (see Figure 3) as trailing edges of the array of axial-flow rotor airfoils (30), relative to the rotor flowpath surface (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin and Pirker to have the array of airfoil-shaped splitter airfoils be positioned such that trailing edges thereof are at approximately a same axial position as trailing edges of the array of axial-flow rotor airfoils, relative to the rotor flowpath surface, as taught by Aubin, for the same reasons discussed claim 1 above.
The Examiner also notes that the term “approximately” is interpreted using the dictionary definition “to come near to or be close to” as provided by Merriam-Webster’s Online dictionary.
Regarding Independent Claim 12, Langley teaches (Figures 1-12) a turbofan engine (see Figure 1), comprising:
a turbomachinery core (3, 4, 5) operable to produce a flow of combustion gases (from 4);
a low-pressure turbine (6) configured to extract energy from the combustion gases (from 4) so as to drive a fan (1, via 13) to produce a fan flow (see Column 1, lines 53-60), the fan (1) being configured such that at least a portion of the fan flow (through 24) exits the turbofan engine without passing through a turbine (see Figure 1);
wherein the fan (1) includes:
a rotor (at 30, 31) comprising multiple rotor stages (30, 31), each of the multiple rotor stages (30, 31) including a rotatable disk (the disk connecting shaft 13 to rotors 30 and 31; see Figure 1) defining a rotor flowpath surface (the inner surface where rotor blades 30 and 31 are connected; see Figure 1) and an array of axial-flow rotor airfoils (blades of 30 and 31) extending outward from the rotor flowpath surface (the inner surface where rotor blades 30 and 31 are connected; see Figure 1); and
multiple stator stages (at 32, 34), each of the multiple stator stages (at 32, 34) comprising a wall (22 or 23) defining a stator flowpath surface (either of the surfaces 23 or 22 which define the bypass duct; see Figure 1), and an array of axial-flow stator airfoils (vanes of 32 and 34) extending away from the stator flowpath surface (either of the surfaces 23 or 22 which define the bypass duct; see Figure 1). Langley does not teach wherein one or more of the multiple rotor stages located in an aft half of the fan includes an array of airfoil-shaped splitter airfoils extending from the rotor flowpath surface thereof, 
Aubin teaches (Figures 1-6) wherein at least one rotor stage (see Figures 1-3) includes an array of airfoil-shaped splitter airfoils (50) extending from the rotor flowpath surface (40) thereof, the array of airfoil-shaped splitter airfoils (50) alternating with the array of axial-flow rotor airfoils (30) of at least one rotor stage (see Figures 1-3), wherein each rotor airfoil (30) of the array of axial-flow rotor airfoils (30) extends radially from a first root edge formed at the rotor flowpath surface (at 40; see Figure 1) to a first tip edge (the radially outer surface of 30; see Figure 1) and comprises a first concave pressure side (at 32) joined to a first convex suction side (at 33) at a first leading edge (at 34) of the rotor airfoil (see Figure 3) and a first trailing edge (at 35) of the rotor airfoil (see Figure 3), a first span (see Figure 1) corresponding to a first radial distance from the first root edge (at 40; see Figure 1) to the first tip edge 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley to include the array of airfoil-shaped splitter airfoils extending from the rotor flowpath surface thereof, the array of airfoil-shaped splitter airfoils alternating with the array of axial-flow rotor airfoils of the at least one rotor stage, wherein each rotor airfoil of the array of axial-flow rotor airfoils extends radially from a first root edge formed at the rotor flowpath surface to a first tip edge and comprises a first concave pressure side joined to a first convex suction side at a first leading edge of the rotor airfoil and a first trailing edge of the rotor airfoil, a first span corresponding to a first radial distance from the first root edge to the first tip edge, and a decreasing first chord corresponding to decreasing first length between the first leading edge and the first trailing edge starting at the first root edge to the first tip edge, wherein each airfoil-shaped splitter airfoil of the array of airfoil-shaped splitter airfoils comprises a second concave pressure side joined to a second convex suction side at a second leading edge of the airfoil-shaped splitter airfoil and a second trailing edge of the airfoil-shaped splitter airfoil, wherein at least one of a first chord dimension of the airfoil-shaped splitter airfoil and a first span dimension of the airfoil-shaped splitter airfoil is less than a corresponding one of a second chord dimension and a second span dimension of the rotor airfoil, as taught by Aubin, in order to compress the air of the primary flow as efficiently as possible (Paragraph 0005 of Aubin) and to reduce the magnitude 
Pirker teaches (Figure 1) at least one rotor stage (at 10, “the stator and/or rotor stage has at least one projection which is spaced from the blade”; see Paragraph 0005) including an array of airfoil shaped splitter airfoils (projection 20, “the projection is designed like a wing, blade or plate”; see Figure 1 and Paragraph 0006) extending from the rotor flowpath surface (at 28, “the flow-limiting wall is formed on an inside of an outside wall of the stator and/or rotor stage and/or from an outside of the rotor hub of the stator and/or rotor stage”; see Figure 1 and Paragraph 0008), the array of airfoil-shaped splitter airfoils (20) alternating with an array of axial-flow rotor airfoils (12, “the projection 20 is arranged between the blade 12 shown and a further blade of the stator stage 10, not shown and arranged in the circumferential direction”; see Paragraph 0013) of the at least one rotor stage (at 10, “the stator and/or rotor stage has at least one projection which is spaced from the blade”; see Paragraph 0005), wherein a first airfoil-shaped splitter airfoil of the array of splitter airfoils (projection 20, “the projection is designed like a wing, blade or plate”; see Figure 1 and Paragraph 0006) extends radially from a root edge (see Figure 1) formed at the rotor flowpath surface (28) to a tip edge (see Figure 1) and comprises a first side (the side of projection 20 facing toward 12; see Figure 1) joined to a second side (the side of projection 20 facing away from 12; see Figure 1) at a leading edge (24; see Figure 1 and Paragraph 0006) and a trailing edge (26; see Figure 1 and Paragraph 0006), a span corresponding to a radial distance from the root edge to the tip edge (the projection is “arranged on the wall and extends into a flow volume”; see Figure 1, Paragraph 0005 and Paragraph 0015), and a decreasing chord corresponding to decreasing length between the leading edge and the trailing edge starting at the root edge to the tip edge (see Figure 1 showing the chord between the leading edge and trailing edge being greater at the flowpath surface than at the tip; also see Paragraph 0014 - “the projection 20 is plate-shaped and trapezoidal in the direction of view of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin to have the first airfoil-shaped splitter airfoil of the array of airfoil-shaped splitter airfoils extend radially from a root edge formed at the rotor flowpath surface to a tip edge and comprises a first side joined to a second side at a leading edge and a trailing edge, a span corresponding to a radial distance from the root edge to the tip edge, and a decreasing chord corresponding to decreasing length between the leading edge and the trailing edge starting at the root edge to the tip edge, as taught by Pirker, in order to prevent the flow from separating at the corners in corresponding corner areas of the stator and rotor blades so that efficiency of the stage is significantly increased (Paragraph 0005 of Pirker).
It is further noted that a simple substitution of one known element (in this case, the splitter airfoil as taught by Aubin) for another (in this case, the splitter airfoil as taught by Pirker) to obtain predictable results (in this case, prevent flow separation at the corner areas of the blades) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 13, Langley in view of Aubin and Pirker teaches the invention as claimed and as discussed above. Langley further teaches (Figures 1-12) wherein at least one rotor stage (31) is the aft-most rotor stage of the fan (see Figure 1). Langley in view of Aubin and Pirker does not teach, as discussed so far, wherein the array of airfoil-shaped splitter airfoils are located in the aft-most rotor stage of the fan.
Aubin teaches (Figures 1-6) the use of an array of airfoil-shaped splitter airfoils (50) extending from the rotor flowpath surface (40) of a rotor stage, the airfoil-shaped splitter airfoils (50) alternating with the rotor airfoils (30) of the corresponding rotor stage (see Figures 1-3), wherein at least one of a chord dimension (see Figure 3) of the airfoil-shaped splitter airfoils (50) and a span dimension (see Figures 4-5B and Paragraph 0017) of the airfoil-shaped splitter airfoils (50) is less than a corresponding span 
As discussed in Claim 12 above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley’s rotor stages to include the array of airfoil-shaped splitter airfoils extending from the rotor flowpath surface thereof, the airfoil-shaped splitter airfoils alternating with the rotor airfoils of the corresponding rotor stage, wherein at least one of a chord dimension of the airfoil-shaped splitter airfoils and a span dimension of the airfoil shaped splitter airfoils is less than a corresponding span dimension of the rotor airfoils of the at least one rotor stage, as taught by Aubin, in order to compress the air of the primary flow as efficiently as possible (Paragraph 0005 of Aubin) and to reduce the magnitude of the vortex that develops from the leading edge of each blade at the point where it joins the platform (Paragraph 0007 of Aubin).
Regarding Claim 24, Langley in view of Aubin and Pirker teaches the invention as claimed and as discussed above. Langley in view of Aubin and Pirker does not teach, as discussed so far, wherein at least one of the stator stages includes a second array of airfoil-shaped splitter airfoils extending from the flowpath surface thereof, the second array of airfoil shaped splitter airfoils alternating with the stator airfoils of the at least one of the stator stages, wherein at least one of a chord dimension of the secpmd array of airfoil-shaped splitter airfoils and a span dimension of the airfoil-shaped splitter airfoils is less than a corresponding span dimension of the stator airfoils of the stator stages.
Pirker teaches (Figure 1) wherein at least one of the stator stages (at 10, “the stator and/or rotor stage has at least one projection which is spaced from the blade”; see Paragraph 0005) includes an array of airfoil shaped splitter airfoils (20; see Figure 1) extending from the flowpath surface thereof (at 28, “the flow-limiting wall is formed on an inside of an outside wall of the stator and/or rotor stage and/or from an outside of the rotor hub of the stator and/or rotor stage”; see Figure 1 and Paragraph 0008), the airfoil-shaped splitter airfoils (20) alternating with the stator airfoils (12, “the projection 20 is arranged between the blade 12 shown and a further blade of the stator stage 10, not shown and arranged in the circumferential direction”; see Paragraph 0013) of the corresponding stator stage (10), wherein at least one of a chord dimension (see Figure 1) of the airfoil-shaped splitter airfoils (20) and a span dimension (see Figure 1 and Paragraph 0015) of the airfoil-shaped splitter airfoils (20) is less than a corresponding 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin and Pirker to have at least one of the stator stages includes a second array of airfoil-shaped splitter airfoils extending from the flowpath surface thereof, the second array airfoil shaped splitter airfoils alternating with the stator airfoils of the corresponding stator stage, wherein at least one of a chord dimension of the second array of airfoil-shaped splitter airfoils and a span dimension of the airfoil-shaped splitter airfoils is less than a corresponding span dimension of the respective stator airfoils of the at least one stator stage, as taught by Pirker, for the same reasons discussed claim 1 above.
Regarding Claim 25, Langley in view of Aubin and Pirker teaches the invention as claimed and as discussed above. Langley in view of Aubin and Pirker does not teach, as discussed so far, wherein the tip edge is substantially flat.
Pirker teaches (Figure 1) a first airfoil-shaped splitter airfoil of the array of splitter airfoils (projection 20, “the projection is designed like a wing, blade or plate”; see Figure 1 and Paragraph 0006) extends radially from a root edge (see Figure 1) formed at the rotor flowpath surface (28) to a tip edge (see Figure 1), wherein the tip edge is substantially flat (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin and Pirker to have the tip edge of the splitter be substantially flat, as taught by Pirker, for the same reasons discussed claim 1 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Langley (US 3,713,748) in view of Aubin (EP 1916385A1) and Pirker (EP 2746534A1) as applied to claim 1, and further in view of Kohlenberg et al. (US 2013/0145745).
Regarding Claim 3,
Kohlenberg teaches (Figures 1-6) a turbofan (10) including at least one variable-cycle device (42) operable to vary a backpressure downstream of the fan (20; see Figure 1 and Paragraphs 0036-0037), wherein the at least one variable-cycle device (42) comprises a variable-area exhaust nozzle (see Figure 1 and Paragraph 0036). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin and Pirker to include the variable-cycle device operable to vary a backpressure downstream of the fan, wherein the variable-cycle device is a variable area exhaust nozzle, as taught by Kohlenberg, in order to effectively vary the area of the fan nozzle exit area to selectively adjust the pressure ratio of the bypass flow (Paragraph 0036 of Kohlenberg).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Langley (US 3,713,748) in view of Aubin (EP 1916385A1) and Pirker (EP 2746534A1) as applied to claim 1 above, and further in view of Gut et al. (EP 0978632).
Regarding Claim 8, Langley in view of Aubin and Pirker teaches the invention as claimed and as discussed above. Although Aubin appears to show (Figures 4-5B) wherein the span dimension of the array of airfoil-shaped splitter airfoils (50) is 50% or less of the span dimension (see Figures 4-5B) of the corresponding rotor airfoils (30), Aubin does not explicitly teach wherein each span dimension of each airfoil-shaped splitter airfoil is 50% or less of each span dimension of each corresponding rotor airfoil.
Gut teaches (Figures 1-7) wherein each span dimension of each splitter airfoil (250) is 50% or less of each span dimension (Paragraph 0013 – the intermediate blade has a height between about 3% and about 10% of the height of one of the full blades) of each corresponding rotor airfoil (230, 230’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin and Pirker to include wherein each span dimension of each splitter airfoil is 50% or less of each span dimension of each corresponding rotor airfoil, as taught by Gut, in order to provide an optimal reduction of the total losses of the flow (Paragraph 0013 of Gut).
Regarding Claim 9, Langley in view of Aubin and Pirker teaches the invention as claimed and as discussed above. Although Aubin appears to show (Figures 4-5B) wherein each span dimension of each 
Gut teaches (Figures 1-7) wherein each span dimension of each airfoil-shaped splitter airfoil (250) is 30% or less of each span dimension (Paragraph 0013 – the intermediate blade has a height between about 3% and about 10% of the height of one of the full blades) of each corresponding rotor airfoil (230, 230’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin and Pirker to include each span dimension of each splitter airfoil being 30% or less of each span dimension of each corresponding rotor airfoils, as taught by Gut, in order to provide an optimal reduction of the total losses of the flow (Paragraph 0013 of Gut).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Langley (US 3,713,748) in view of Aubin (EP 1916385A1) and Pirker (EP 2746534A1) as applied to claims 1 and 6 above, and further in view of Hoeger et al. (US 2013/0051996).
Regarding Claims 10 and 11, Langley in view of Aubin and Pirker teaches the invention as claimed and as discussed above. Although Aubin appears to show (Figure 3) wherein the chord dimension of the splitter airfoils at the roots thereof (50) is 80% or less of the chord dimension (see Figure 3) of the corresponding rotor airfoils (30) at the roots thereof, Aubin does not explicitly teach wherein each chord dimension of each airfoil-shaped splitter airfoil at a root thereof is 80% or less of each chord dimension of each corresponding rotor airfoil at a corresponding root thereof.
Hoeger teaches (Figures 1-2) an axial depth or a profile chord length of the flow splitter blades is shorter than an axial design depth or profile chord length of the support ribs, which makes it possible to largely dissipate parasite secondary flows (Paragraph 0025 of Hoeger). Therefore, the chord length of the flow splitter blades is recognized as a result-effective variable, i.e., a variable which achieves a recognized result. In re Antonie, 559 F2d. 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that decreasing the chord length of the flow splitter blades with respect to 
Therefore, since the general conditions of the claim, i.e., that the chord length of the flow splitter blades is to be decreased from the chord length of the support ribs, were disclosed in the prior art by Hoeger, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langley in view of Aubin to include the chord dimensions as taught by Hoeger in order to dissipate parasite secondary flows (Paragraph 0025). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. Applicant argues that Pirker teaches away from a blade having a leading edge and a trailing edge that taper upward because Pirker teaches an indentation that may be provided in a trailing edge of the blade to reduce the pressure in that area. In response and as discussed in the interview held on 1/3/2022, Aubin teaches a blade having a leading edge and a trailing edge that taper upward (see Figures 1-2 of Aubin). As discussed in the body of the rejection above, Pirker is relied upon for teaching the claimed shape of the splitter airfoil. Although Pirker discusses that including an indentation 22 in the rotor airfoil may reduce the pressure near the blade root, Pirker teaches that the splitter airfoil 20 provides the advantage of preventing the flow from separating at the corners of stator and rotor blades. It is noted that the claims are not being rejected under 35 U.S.C. 102 as being anticipated by Pirker, but instead were rejected under 35 U.S.C. 103 as being unpatentable over Langley in view of Aubin and Pirker. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It is additionally noted that "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that Eckert (US 2,938,662 – cited on the PTO-892 mailed 9/20/2021) teaches a splitter airfoil (12 or 14; see Figures 1-4) having a decreasing chord length from the root to the tip and also teaching a rotor airfoil (11) that does not include an indentation (see Figures 1-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741